Cooper, Judge,
dissenting.
I must respectfully dissent, as in my view appellant hospital authority is not a subdivision of the state and therefore not exempt pursuant to OCGA § 46-1-1 (7) (C) (viii) from venue provisions governing actions against motor common carriers.
The Georgia Supreme Court and this court have recognized that “[l]ocal hospital authorities created under the authority of the Hospital Authorities Law [cit.] are local, not state instrumentalities. The State Constitution empowers counties to operate in the sphere of health care and to utilize local hospital authorities as their own county instrumentalities. [Cit.]” Fulton-DeKalb Hosp. Auth. v. Gaither, 241 Ga. 572, 573 (247 SE2d 89) (1978); Crumpton v. Kelly, 185 Ga. App. 245 (1) (363 SE2d 799) (1987). In Gaither, the issue was whether local hospital authorities were within the statutory definition of “employer” in the Workmen’s Compensation Act. At the time Gaither was decided, the definition of employer included “ ‘instrumentalities and authorities’ of the state.” Id. at 573. The court held that “[hospital authorities] are public corporations having for their object the administration of a portion of the powers of government delegated to [them]. . . .” Id. at 575. Therefore, the Fulton-DeKalb Hospital Authority was deemed an “instrumentality of the county and not of the state.” Id. at 573. Later, in Fulton-DeKalb Hosp. Auth. v. Dean, 169 Ga. App. 277 (312 SE2d 156) (1983), the court noted that the definitional statute of employer was changed to include “ ‘the State of Georgia and all departments, instrumentalities, and authorities thereof; each county within the state, including . . . any political division thereof. . . .’” (Emphasis supplied.) Id. at 277. Thus, a local hospital authority was brought within the definition of employer.
Appellant hospital is an instrumentality of Calhoun County. While I would agree with the majority that a county is a subdivision of the state, without language similar to that discussed above, I cannot concur that the General Assembly intended to exempt local hospital authorities from the venue provisions applicable to motor common carriers.
B. T. Edmonds, Jr., for appellee.
Middleton & Anderson, Elizabeth F. Bunce, David W. Boone, amici curiae.